DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 05/24/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-20 were previously pending. Claims 1, 3-7, 9, 11-14, 16-20 are amended. Claims 2, 8, and 10 are canceled. Claims 1, 3-7, 9, 11-20 are currently pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 05/20/2021 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings submitted on 01/29/2020 are in compliance with 37 CFR 1.121(d).



Response to Arguments
Examiner notes that the new claim amendments include a previously canceled claim 21.  A claim, which was previously canceled, may be reinstated only by adding the claim as a "new" claim with a new claim number (see 37 CFR 1.121). Since a canceled claim cannot be revived using original claim numbering, the examiner is performing an examiner’s amendment to re-cancel Claim 21.
The new claim amendments with respect to claims 2-19 previously rejected under 35 USC 112, overcome the 112 rejections.  As such, the 112 rejections of claims 2-19 are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 21 (Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of coordinated multi-point transmission and selection of a coordinated multi-point access point group.  For example, Zhuang (US 20180152951) describes UE or base station determining a coordinated set of wireless access points for performing coordinated multi-point transmission based on UE measurements of serving and neighboring cells. Chen (US 2018/0270673), further describes dynamic access point grouping for dynamically refreshing access point groups in accordance with the load of the network and energy saving requirements.  Other prior arts such as Ribiero (US 2013/0148515) and Lin (US 2017/0238246) are directed to obtaining the best possible CoMP collaboration set while reducing overhead. However, the prior art does not teach plural coordination relationships between the user and each access point of the distribution of access points, to take each coordination relationship as a corresponding action, and with respect to each action, determine, based on a degree of meeting communication quality requirement of the user and a resulting network overhead when performing the corresponding action, an evaluation of the corresponding action, wherein the processing circuitry is configured to determine the coordination access point group for the user in a current state based on the corresponding action with a highest evaluation, wherein each of the plural coordination relationships correspond to a state of a plurality of states, the electronic apparatus further comprising a storage, configured to store, with respect to each state, each action in this state in association with an evaluation determine with respect to the action as a corresponding evaluation matrix, wherein the processing circuitry is configured to 
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believe that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0196699 A1 to Davydov et al, directed to coordination multipoint configuration based on channel state information reference signals.
US 2014/0328307 A1 to Takano, directed to dynamically updating a CoMP set based on downlink quality between UE terminal and respective base stations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JENKEY VAN/Primary Examiner, Art Unit 2477